                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOE HAND PROMOTIONS, INC.

                       Plaintiff,
                                                          CIVIL ACTION
       v.                                                 NO. 18-02318

 LESTER HOWELL, et al.,

                       Defendants.


PAPPERT, J.                                                              April 24, 2019

                                    MEMORANDUM

      Joe Hand Promotions, Inc. sued Lester and Shamah Howell, individually and

d/b/a Bottoms Up 215, alleging violations of 47 U.S.C. §§ 553 and 605. Joe Hand

contends that Defendants unlawfully intercepted and broadcast a pay-per-view boxing

event for which it had the exclusive broadcasting rights. After Defendants failed to

respond to the Complaint, Joe Hand filed a Motion for Default Judgment, which the

Court grants in part and denies in part.

                                            I

      A consequence of “the entry of a default judgment is that the factual allegations

of the complaint, except those relating to the amount of damages, will be taken as true.”

Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) (citations and internal

question marks omitted). The Court need not, however, accept the moving party’s legal

conclusions. See id.; see also DirecTV, Inv. v. Asher, No. 03-1969, 2006 WL 680533, at

*1 (D.N.J. Mar. 14, 2006).

      Joe Hand Promotions distributes sports and entertainment programming to

commercial establishments. (Compl. ¶ 4.) Joe Hand contracted for the exclusive


                                           1
licensing rights to an August 26, 2017 boxing match, (the “Fight”), between Floyd

Mayweather, Jr. and Conor McGregor. (Id. at ¶ 5.) Individual customers could stream

the Fight for non-commercial use for a retail price of $99.99. (Id. at ¶ 13.) However,

commercial entities such as bars, restaurants and nightclubs could only broadcast the

Fight by sublicensing the rights from Joe Hand for a fee based upon the maximum

capacity of the venue. See (id. at ¶¶ 4, 11).

       Joe Hand alleges that it did not sublicense the rights to the Fight to Bottoms Up

215, a commercial establishment located at 2515 Island Avenue, Philadelphia, PA

19153. (Id. at ¶¶ 7, 16.) Despite this, Bottoms Up 215 allegedly advertised the Fight

on its Facebook page, see (Mot. Def. J., Ex. 6 (“Janis Affidavit”), ¶ 2, ECF No. 10-6) and

showed the Fight on one of its several televisions, (Mot. Def. J., Ex. 5 (“Jones

Affidavit”), at 1–2, ECF No. 10-5). Gregory Jones, an auditor hired by Joe Hand, visited

the bar on the night of the Fight and watched the Fight on a 30 inch television at the

side of the bar. (Id.)

       On June 1, 2018, Joe Hand filed its Complaint in this Court against Lester

Howell and Shamah Howell, individually and d/b/a Bottoms Up 215 and a John Doe

Entity d/b/a Bottoms Up 215. (ECF No. 1.) Defendants failed to appear or answer Joe

Hand’s Complaint and the Clerk of Court entered their default on December 13, 2018,

see (ECF No. 8). Joe Hand voluntarily dismissed the John Doe Entity d/b/a Bottoms Up

215 on January 29, 2019. See (ECF No. 9).

                                                II

       Rule 55(b)(2) authorizes a court to enter a default judgment against a properly

served defendant who fails to file a timely responsive pleading. See Anchorage Assocs.




                                                2
v. V.I. Bd. of Tax Review, 922 F.2d 168, 177 n.9 (3d Cir. 1990). As an initial matter, the

Court must determine whether it has jurisdiction over the subject matter and the

parties, including whether service was proper, see D’Onofrio v. II Mattino, 430 F. Supp.

2d 431, 436 (E.D. Pa. 2006), and whether “the unchallenged facts constitute a

legitimate cause of action,” Broad. Music, Inc. v. Spring Mount Area Bavarian Resort,

Ltd., 555 F. Supp. 2d 537, 541 (E.D. Pa. 2008) (quotation omitted).

                                             A

       The Court has jurisdiction over both the subject matter and the parties. The

case arises under federal law, giving the Court subject matter jurisdiction pursuant to

28 U.S.C. § 1331. See also 47 U.S.C. §§ 553(c)(1), 605(e)(3)(A). Moreover, all conduct

giving rise to Joe Hand’s claims occurred in Pennsylvania, see generally (Compl.),

Lester and Shamah Howell are Pennsylvania residents, see (id. at ¶ 8), and Defendants

were properly served in Pennsylvania. See (ECF No. 7.)

                                             B

       Joe Hand brought this action pursuant to 47 U.S.C. §§ 553 and 605. Both

statutes “prohibit the unauthorized interception and exhibition of communications.” J

& J Sports Prods., Inc. v. Cruz, No. 14-2496, 2015 WL 2376051, at *2 (E.D. Pa. May 18,

2015). However, a “[plaintiff] may not recover under both § 605 and § 553[.]” J & J

Sports Prods., Inc. v. 4326 Kurz, Ltd., No. CIV.A. 07-3850, 2008 WL 4630508, at *3

(E.D. Pa. Oct. 17, 2008). Sections 605 and 553 provide alternative forms of relief

depending on how the interception takes place; “relief under § 605 is available if there

is an interception of satellite transmissions, and relief under § 553 is available if there




                                             3
is an interception of the transmissions after they reach the cable system.” Id. (citing 47

U.S.C. §§ 553, 605).

       While Joe Hand sought judgment pursuant to § 605, there is a presumption in

favor of § 553 at the default judgment stage where the plaintiff produces no evidence of

an interception of satellite, as opposed to cable, transmissions. See Joe Hand

Promotions, Inc. v. Yakubets (Yakubets I), No. CIV.A. 12-4583, 2013 WL 5224123, at *5

(E.D. Pa. Sept. 17, 2013) (“the presumption that § 553 applies absent any evidence of

interception by satellite is a more principled approach.”). Joe Hand provides no

evidence that a satellite transmission was intercepted. It alleges instead that

Defendants intercepted the Fight by either “redirecting cable or satellite service from a

nearby residence.” (Compl. ¶ 12.) Moreover, the affidavit of Gregory Jones contains

allegations that indicate violations occurred through cable rather than a satellite. See

(Jones Affidavit at 2 (“A Fios menu then appeared on the screen[.]”)). The Court will

accordingly apply § 553 to this case.1

       Under § 553, “[n]o person shall intercept or receive or assist in intercepting or

receiving any communications service offered over a cable system, unless specifically

authorized to do so[.]” 47 U.S.C. § 553(a)(1). A plaintiff must satisfy three elements to

establish a defendant’s liability: (1) interception of a satellite transmission or broadcast,

(2) lack of authorization, and (3) publication. J&J Sports Prods., Inc. v. Ramsey, 757 F.

App’x 93, 95 (3d Cir. 2018) (citing 47 U.S.C. §§ 553(a), 605(a)).




1       While the Court applies § 553, damages awarded by the Court would be the same under both
§§ 553 and 605.



                                               4
       Joe Hand has alleged facts that establish liability under § 553 against

Defendants doing business as Bottoms Up 215.2 Joe Hand alleges that it owned the

exclusive distribution rights to the Fight and that Bottoms Up 215 did not pay for those

broadcasting rights. (Compl. ¶¶ 5, 15, 16.) Joe Hand alleges that Lester and Shamah

Howell were “officer[s], director[s], shareholder[s], member[s] or principal[s] of the

entity owning and operating [Bottoms Up 215].” (Compl. ¶ 8.) In his affidavit, auditor

Gregory Jones states that he observed Bottoms Up 215 airing the fight on one of its

televisions. (Jones Affidavit at 1–2.) Joe Hand further asserts that Bottoms Up 215

obtained the Fight through the “illegal misuse of cable and satellite service by: (1)

intercepting and redirecting cable or satellite service from a nearby residence, (2)

registering their business location as a residence, (3) physically moving a cable or

satellite receiver from a residence to their business, and/or (4) obtaining the [Fight] in

violation of the terms of their television service provider agreement.” (Compl. ¶ 12.)

       Although Joe Hand has established liability against Bottoms Up 215 and

Defendants in their corporate capacities, its allegations are insufficient to hold Lester

and Shamah Howell personally liable. See (Mot. at 14–15). In certain circumstances,

individuals may be held vicariously liable for a violation of § 553. See J & J Sports

Prods., Inc. v. Smalls, No. CV 16-4883, 2017 WL 4680612, at *2 (E.D. Pa. Oct. 18,



2       The Complaint and Motion are a bit convoluted. In its papers, Joe Hand states that it seeks
damages against “Defendants Lester Howell and Shamah Howell, individually and d/b/a Bottoms Up
215.” (Mot. at 1.) The Court interprets claims against Lester Howell and Shamah Howell “d/b/a
Bottoms Up 215” as claims against the entity Bottoms Up 215 and the individual Defendants in their
corporate capacities. See J & J Sports Prods., Inc. v. Martinez, No. CIV.A. 13-6885, 2014 WL
5410199, at *1 (E.D. Pa. Oct. 23, 2014) (interpreting defendants doing business as a commercial
establishment as suit against those individuals in their corporate capacities). Indeed, interpreting it
any other way would render nonsensical that section of the Motion seeking to hold the Howells
vicariously liable, see (Mot. at 14–15).



                                                  5
2017). A plaintiff must show that the individual “(1) has the right and ability to

supervise the violative activity, although he need not actually be supervising, because

he need not know of the violative activity, and (2) has a direct financial interest in the

violation, i.e., financial benefits, even if not proportional or precisely calculable, that

directly flow from the violative activity.” See Joe Hand Promotions, Inc. v. Yakubets

(Yakubets II), 3 F. Supp. 3d 261, 277 (E.D. Pa. 2014) (applying test to § 553); see also

Hackett, 269 F. Supp. 3d at 663 (applying test to § 605). Conclusory allegations “on

information and belief will generally not be enough, even at the default judgment stage,

to allow the imposition of vicarious liability.” See, e.g., J&J Sports Prods., Inc. v. 291

Bar & Lounge, LLC, 648 F. Supp. 2d 469, 473 (E.D.N.Y. 2009); J & J Sports Prods., Inc.

v. MayrealII, LLC, 849 F. Supp. 2d 586, 591–92 (D. Md. 2012).3

        In its Complaint, Joe Hand conclusorily alleges that Lester and Shamah Howell

were “officer[s], director[s], shareholder[s], member[s] or principal[s] of the entity

owning and operating [Bottoms Up 215].” (Compl. ¶ 8.) Joe Hand also asserts that the

Howells “had the right and ability to supervise” the infringing activity and had an

“obvious and direct financial interest in the activities of the Establishment[.]” (Compl.

¶ 9.) In support of these allegations, Joe Hand attaches the affidavit of its counsel

Ryan J. Janis, who testified that “I spoke with Bounta Phengsisouk, the owner of the

liquor license for 2515 Island Avenue, Philadelphia, PA 19153 who informed me that



3        In the default context, “the absence of the defendants counsels greater flexibility toward . . .
plaintiffs because it impedes their ability to obtain . . . discovery.” Mwani v. Bin Laden, 417 F.3d 1,
7 (D.C. Cir. 2005); see also Flanagan v. N. Star Concrete Constr., Inc., No. 13-CV-2300, 2014 WL
4954615, at *6 (E.D.N.Y. Oct. 2, 2014) (finding on motion for default judgment that some leeway
should be given for facts within exclusive knowledge of defaulting defendant). Nonetheless,
“[d]ifficulty in meeting [Plaintiff’s] burden . . . is not a license to ignore and dispense with ordinary
pleading requirements. If [Plaintiff] wishes to assert liability against [Defendants], it must adduce
an adequate basis for doing so.” 291 Bar & Lounge, 648 F. Supp. 2d at 473.


                                                    6
Lester Howell was leasing the property and liquor license from him and personally

operating Bottoms Up 215[.]” (Janis Affidavit ¶ 4.) Janis further stated that he

“personally visited and captured screenshots . . . of Bottom’s Up 215’s Facebook page”

which provides that “Shamah Howell is the contact for event space rental.” (Id. at ¶¶

2–3; Mot. Def. J. Ex. B, ECF No. 10-8.)

       The issue here is whether the factual assertions in the Complaint, together with

Janis’ affidavit, adequately establish the Howells’ supervision or direct financial

interest as required under § 553. Conclusory allegations of ownership, even when

supplemented by testimony that an individual’s name was on the liquor license for the

property, do not establish a direct financial interest required to hold an individual

vicariously liable. See J & J Sports Prods., Inc. v. Maryland Food & Entm’t, LLC, No.

CIV.A. ELH-11-3344, 2012 WL 5289790, at *5 n.6 (D. Md. Oct. 24, 2012) (ruling that

listing individual defendants on a liquor license did not create a presumption that the

individual defendants have financial interests in the violation); Joe Hand Promotions,

Inc. v. Maryland Food & Entm’t, LLC, No. CIV. CCB-11-3272, 2012 WL 5879127, at *3

(D. Md. Nov. 19, 2012) (same).

       Where courts have imposed vicarious liability under similar circumstances,

plaintiffs typically show a direct financial benefit in the violation through ownership or

a financial stake in the establishment. For example, in Yakubets II, the court held that

an adequate showing of financial benefit existed where there was information on a

liquor license identifying an individual defendant as the “President,

Secretary/Treasurer, Director, Stockholder, and Manager/Steward” of the

establishment. 3 F. Supp. 3d at 299–301. The court emphasized that




                                             7
       Cafe Nostalgie’s liquor license—not the fact of the liquor license, but what
       it specifically states about Mr. Yakubets’s role—fills an otherwise empty
       allegation made on information and belief with such factual content as
       permits the inference of Mr. Yakubets’s right and ability to supervise
       paired with a direct financial benefit.

Id. at 301 (internal quotation omitted). Unlike in Yakubets II, there are no

factual allegations here that show that Lester or Shamah Howell had a direct

financial interest in either the establishment or the conduct that violated § 553—

i.e., that financial benefits flowed to them because of the violative conduct.

Allegations that Lester leased the liquor license for the property and was

operating the property and that Shamah was the contact on a Facebook page are

insufficient to show “a direct financial interest” in the alleged violation, as

required under § 553.

                                             III

       Where jurisdiction exists and Plaintiff has stated a claim, three factors guide

whether default judgment should be granted: (1) whether the plaintiff will be

prejudiced if default is denied, (2) whether the defendant appears to have a litigable

defense, and (3) whether defendant’s delay is due to culpable conduct. See Chamberlain

v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (citing United States v. $55,518.05 in

U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)).

       Application of the Chamberlain factors supports entry of default judgment.

First, denying the motion will prejudice Joe Hand. “Considerable delays,” especially

those that might “stretch on indefinitely,” prejudice a plaintiff’s ability to effectively

pursue its claim. Grove v. Rizzi 1857 S.P.A., No. 04-2053, 2013 WL 943283, at *2 (E.D.

Pa. Mar. 12, 2013). Second, the Court may presume that an absent defendant who has

failed to answer has no meritorious defense, see, e.g., Doe v. Simone, No. 12–5825, 2013


                                              8
WL 3772532, at *5 (D.N.J. July 17, 2013), because “[i]t is not the court’s responsibility

to research the law and construct the parties’ arguments for them.” Yakubets II, 3 F.

Supp. 3d at 271–72 (quoting Econ. Folding Box Corp. v. Anchor Frozen Foods Corp., 515

F.3d 718, 721 (7th Cir. 2008)). Third, the Defendants’ failure or refusal to “engage[ ] in

the litigation process and [to] offer[ ] no reason for this failure or refusal” may “qualif[y]

as culpable conduct with respect to the entry of a default judgment.” Yakubets II, 3 F.

Supp. 3d at 272 (citing E. Elec. Corp. of N.J. v. Shoemaker Constr. Co., 657 F. Supp. 2d

545, 554 (E.D. Pa. 2009)).

                                             IV

       After granting a motion for default judgment, the Court must calculate the

appropriate damages. See Rios v. Marv Loves 1, No. 13-1619, 2015 WL 5161314, at *13

(E.D. Pa. Sept. 2, 2015). Unlike liability, unless damages are “liquidated or

computable,” they “cannot be awarded simply on the basis of the pleadings, but must

instead be established at an evidentiary hearing held pursuant to [Rule] 55(b)(2),”

Comdyne I, 908 F.2d at 1152, or otherwise by such proof as the plaintiff may submit

without a hearing. See Yakubets II, 3 F. Supp. 3d at 271. Joe Hand seeks actual or

statutory damages, enhanced damages based upon willful violations and costs of the

litigation.

                                              A

       An aggrieved party under § 553 is entitled to actual or statutory damages.

Under § 553(c)(3)(A), statutory damages may be awarded in a sum of not less than $250

or more than $10,000 as the court considers just. Such damages should be calculated

based solely on an estimate of actual damages, without considering deterrence. See




                                              9
Yakubets II, 3 F. Supp. 3d at 277 (citing Charter Commc’ns Entm’t I, DST v. Burdulis,

460 F.3d 168, 181–83 (1st Cir. 2006)).

       Joe Hand seeks $5,200 in statutory damages based upon the rate it charged

commercial establishments with a maximum occupancy between 101 and 150 people to

sublicense the Fight. See (Mot. Def. J. at 6; Mot. Def. J. Ex 4, “Rate Card”, ECF No. 10-

4). Auditor Gregory Jones states in his affidavit that he counted 125 people in the

establishment at 12:30 a.m. and estimated that the bar had a maximum capacity of 150

people. (Jones Affidavit at 2.) The Court therefore finds an award of $5,200 in

statutory damages appropriate in this case.

                                             B

       Section § 553 also provides for enhanced damages in the court’s discretion of up

to $50,000 if the violation was committed (a) “willfully” and (b) “for purposes of

commercial advantage or private financial gain,” 47 U.S.C. § 553(c)(3)(B).

“[W]illfulness for purposes of § 553(c)(3)(B)’s enhanced damages requires both the

defendant’s intentional signal interception as well as knowledge of or reckless disregard

as to the unlawfulness of its signal interception.” Yakubets II, 3 F. Supp. 3d at 284;

Martinez, 2014 WL 5410199, at *8.

       “[C]ourts have repeatedly found that the mere act of piracy itself evidences

intent because in order for a closed circuit broadcast to be intercepted, the interceptor

has to engage in some deliberate act; it is virtually impossible to do so accidentally.”

Martinez, 2014 WL 5410199, at *8. Here, Bottoms Up 215’s violation was willful within

the meaning of § 553 because the uncontested evidence supports both “intentional

signal interception as well as knowledge of or reckless disregard as to the unlawfulness




                                            10
of its signal interception.” J & J Sports Prods., Inc. v. Hackett, 269 F. Supp. 3d 658,

666 (E.D. Pa. 2017) (citing Yakubets II, 3 F. Supp. 3d at 284).

       There are “two predominant methods for calculating enhanced damages in this

Circuit.” Joe Hand Promotions, Inc. v. Michelina Enterprises, Inc., No. 3:16-CV-01880,

2017 WL 3581674, at *4 (M.D. Pa. Aug. 18, 2017). Some courts apply a multiplier of at

least three to six times the award of statutory or actual damages. See, e.g., Yakubets II,

3 F. Supp. 3d at 291 (multiplier of three); Cruz, 2015 WL 2376051, at *7 (same). Other

courts weigh a list of non-exhaustive factors to assess the amount of enhanced damages

warranted in a particular case, such as “(1) whether the defendant has intercepted

unauthorized broadcasts repeatedly and over an extended period of time; (2) whether it

reaped substantial profits from the unauthorized exhibition in question; (3) whether the

plaintiff suffered significant actual damages; (4) whether the defendant advertised its

intent to broadcast the event; and (5) whether the defendant levied a cover charge or

significant premiums on its food and drink because of the broadcast.” Michelina

Enterprises, 2017 WL 3581674, at *4 (citing Joe Hand Promotions, Inc. v. Waldron, No.

CIV. 11-849 RBK/KMW, 2013 WL 1007398, at *7 (D.N.J. Mar. 13, 2013)).

       Here, a multiplier three times the award of statutory damages, totaling

$15,600.00, would “result in a gross overcompensation of Plaintiff[.]” See Martinez,

2014 WL 5410199, at *9; see also Hackett, 2017 WL 3912403 at *5; Smalls, 2017 WL

4680612, at *3. Considering the circumstances establishing Bottoms Up 215’s violation

of § 553, the Court finds that a lesser amount is appropriate and applies the factors

outlined in Michelina Enterprises. There is no evidence that Defendants are repeat

offenders, which is a primary consideration under both methods of calculating




                                            11
enhanced damages. See Yakubets II, 3 F. Supp. 3d at 277; Michelina Enterprises, 2017

WL 3581674, at *4. Moreover, while Bottoms Up 215 advertised the Fight on its

Facebook page, it showed the Fight on only one 30 inch television in the entire bar.

(Jones Affidavit at 1–2.) And, while Defendants charged a cover fee for entry, there is

no evidence that cover charges were unique to the night of the Fight nor any evidence of

premiums on its food and drink because of the broadcast. The Court, therefore,

exercises its discretion and imposes an enhanced damages award equal to the statutory

damages award in the amount of $5,200.

                                             C

       Joe Hand seeks recovery of the costs expended in prosecuting this action. Under

§ 553(c)(2)(C), “the court may direct the recovery of full costs, including awarding

reasonable attorneys’ fees to an aggrieved party who prevails.” Joe Hand has

submitted an affidavit which states that it incurred costs of $400 in filing fees and

$498.09 to effectuate service on Defendants, totaling $898.09. (Janis Affidavit ¶¶ 11–

12.) Joe Hand also seeks attorneys’ fees, and requests the Court permit it to file a Fee

Application for attorneys’ fees. The Court grants the request for costs and will allow

Joe Hand to file its attorneys’ fees application.

       An appropriate Order follows.

                                                        BY THE COURT:


                                                        /s/ Gerald J. Pappert
                                                        GERALD J. PAPPERT, J.




                                             12
